Appeal by employer and its carrier from an award for death benefits made by the Workmen’s Compensation Board. Decedent suffered a heart attack while lifting eases of bottled milk from the employer’s truck on September 16, 1949. His condition was diagnosed as anterior coronary thrombosis with myocardial infarction. An award of disability compensation based upon findings of accident and causal relationship was upheld by this court (279 App. Div. 814). In October, 1950, decedent obtained sedentary work as a cashier. On October 25, 1953, decedent sustained a second coronary occlusion with myocardial infarction, and was admitted to a hospital, where he suffered a third attack on November 1, 1953, and died on that day. Appellants’ sole contention is that there is no substantial evidence to sustain the board’s finding that decedent’s death was causally related to the accidental injuries which he sustained in 1949. The doctor who attended decedent from the time of his first attack in 1949 until his death testified that decedent suffered permanent damage to his heart in the first attack; that the subsequent attacks were related, and that his death was a result of the accidental injuries sustained in 1949. There is medical evidence to the contrary, presenting a conflict, and appellants argue that the opinions against causal relation are more logical and reasonable than the opinion for causal relation. The weight to be given to the respective expert opinions is for the board’s determination as a question of fact, and we may not say as a matter of law that there is no substantial evidence to support the board’s findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.